DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/02/2020 and 7/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-6 recite the limitation “a first groove”.  However, “a groove” is already recited claimed in claim 1.  It is not clear if there are one or more grooves are claimed.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.  Clarification is required. 

Claim 18 recites the limitation "a second ceramic spaced apart from the first ceramic substrate.... the second ceramic substrate".  There is insufficient antecedent basis for this limitation “the second ceramic substrate” in the claim.  The Examiner interprets “a second ceramic spaced apart” to read “a second ceramic substrate spaced apart…”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al., (US 2019/0333882), hereinafter Kamgaing.

Regarding claim 1 Kamgaing discloses in a single embodiment a chip antenna comprising: a first  substrate (Fig. 1, at 116); a second substrate (Fig. 1, at 125) disposed to face the first substrate; a first patch (Fig. 1, at 118) disposed on the first substrate and configured to operate as a feed patch (Fig. 1, at 120 feeds 118; paragraph 0034); and a second patch (Fig. 1, at 127; paragraph 0036) disposed on the second substrate and configured to operate as a radiation patch, one or both of the first substrate and the second substrate comprises a groove (Fig. 1, at 118 and 127 are both placed in grooves found in substrates 116, 125 respectively; see paragraph 0034 at “trenches”), and one or both of the first patch and the second patch is disposed in the groove of the respective first ceramic substrate and second ceramic substrate and protrudes from the groove (Fig. 1, at 118 and 127 are both placed in grooves found in substrates 116, 125 respectively; paragraph 0034 at “trenches”).  
	Kamgaing does not explicitly disclose in a single embodiment using ceramic for the first substrate and the second substrate.
 	Kamgaing explicitly teaches in an embodiment using ceramic for the first substrate (paragraph 0035 “dielectric layer 116 can comprise… a ceramic”) and second substrate (paragraph 0035 “dielectric layer 125 can comprise… ceramic”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing in accordance with the teaching of Kamgaing regarding the use of ceramic substrates with chip antennas in order that the antenna package may have a smaller area and fewer processes, resulting in potential cost and manufacturing yield advantages (Kamgaing, paragraph 0029).

 	


    PNG
    media_image1.png
    738
    419
    media_image1.png
    Greyscale


 	Regarding claim 2 Kamgaing further discloses the chip antenna of claim 1, wherein the one or both of the first patch and the second patch disposed in the groove has a thickness greater than a depth 

 	Regarding claim 3 Kamgaing further discloses the chip antenna of claim 1, wherein the one or both of the first patch and the second patch disposed in the groove is disposed in an entire area formed by the groove (Figs. 2 and 3, at 118 and 127; paragraph 0034).

 	Regarding claim 4 Kamgaing as best understood further discloses the chip antenna of claim 1, wherein the first ceramic substrate comprises a first groove disposed in a surface that faces the second ceramic substrate, and the first patch is disposed in the first groove (Fig. 1, at substrate 116 shows a groove that faces second substrate 125 - the first patch 118 is disposed in the groove).

	
    PNG
    media_image2.png
    125
    363
    media_image2.png
    Greyscale

Relevant part of Kamgaing Fig. 1  

 	Regarding claim 5 Kamgaing as best understood further discloses the chip antenna of claim 1, wherein the second ceramic substrate comprises a first groove disposed in a surface opposite to a surface that faces the first ceramic substrate (Fig. 1, at 125 shows patch antenna 127.  The groove faces opposite to a surface that faces the first ceramic substrate 116), and the second patch is disposed in the first groove (Fig. 1, at 127).

    PNG
    media_image3.png
    206
    401
    media_image3.png
    Greyscale
Relevant part of Kamgaing Fig. 1
 	

 	Regarding claim 6 Kamgaing as best understood further discloses the chip antenna of claim 1, wherein the second ceramic substrate comprises a first groove (Fig 1, at 127 resides in the groove in 125 and substrate 125 faces 116) disposed in a surface that faces the first ceramic substrate, and the second patch is disposed in the first groove (Fig 1, at 127 is disposed the groove).

 	Regarding claim 9 Kamgaing discloses a chip antenna (Fig. 1, at 100) comprising: a first substrate (Fig. 1, at 116); a second substrate (Fig. 1, at 125) disposed to face the first substrate; a first patch (Fig. 1, at 118) disposed on the first substrate and to which a feed signal (Fig. 1, at 120 feeds 118; paragraph 0034) is applied; and a second patch (Fig. 1, at 127) disposed on the second substrate and coupled to the first patch (Fig. 1, at 118 is electromagnetically and physically coupled to 127; paragraph 0036), wherein the second substrate comprises a groove (Fig. 1, at 127 is placed in a groove found in substrates 125; see also paragraph 0034 at “trenches”) that forms a step (paragraph 0034 the groove or trench is viewed as a step) in a thickness direction, and the second patch is disposed in the groove to completely fill the step (Fig. 1, at 127 fills the groove in 125).
 	Kamgaing does not explicitly disclose in a single embodiment using ceramic for the first substrate and the second substrate.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing in accordance with the teaching of Kamgaing regarding the use of ceramic substrates with chip antennas in order that the antenna package may have a smaller area and fewer processes, resulting in potential cost and manufacturing yield advantages (Kamgaing, paragraph 0029).

Regarding claim 11 Kamgaing further discloses the chip antenna of claim 9, wherein the second patch is disposed in an entire area formed by the groove (Fig. 1, at 125 – patch antenna fills the entire groove or trench found in second substrate 125).

 	Regarding claim 12 Kamgaing further discloses the chip antenna of claim 9, wherein the groove is disposed in a surface of the second ceramic substrate that opposes a surface of the second ceramic substrate facing the first ceramic substrate (Fig. 1, at 127 the antenna fills the trench or groove found in second substrate 125 which faces away from the first substrate 116).

 	Regarding claim 13 Kamgaing further discloses the chip antenna of claim 9, wherein the groove is disposed in a surface of the second ceramic substrate that faces the first ceramic substrate (Fig. 1, at 118 the trench for antenna 118 is in the second substrate 118 and faces the first substrate 116).

 	Regarding claim 14 Kamgaing further discloses the chip antenna of claim 9, wherein one surface of the first ceramic substrate includes a second groove that forms a second step in a thickness direction, 

 	Regarding claim 15 Kamgaing further discloses the chip antenna of claim 9, wherein one surface of the first ceramic substrate includes a second groove that forms a second step in a thickness direction, and the first patch is disposed in the second groove and protrudes from the second groove (Fig. 1, at 118 the patch antenna is placed in a second groove found in first substrate 116 and antenna 118 protrudes from the first substrate 116).

Regarding claim 18 Kamgaing as best understood discloses a chip antenna comprising: a first substrate (Fig. 1, at 116) comprising a first groove (Fig. 1, at 118 is placed in a first groove found in substrates 116 and 125; paragraph 0034 at “trenches”) disposed along a first surface thereof; a second [as best understood - substrate] (Fig. 1, at 125) spaced apart from the first substrate and comprising a second groove (Fig. 1, at 127 is placed in a second groove found in substrates 125 and 130; paragraph 0034 at “trenches”) disposed along a first surface thereof; a feed patch (Fig. 1, at 118) disposed in the first groove; and a radiation patch (Fig. 1, at 127) coupled to the feed patch and disposed in the second groove, wherein the feed patch extends beyond the first surface of the first substrate (Fig. 1, at 118 extends beyond substrate 116) and/or the radiation patch extends beyond the first surface of the second substrate (Fig. 1, at 127 extends beyond substrate 125).
 	Kamgaing does not explicitly disclose in a single embodiment using ceramic for the first substrate and the second substrate.
 	Kamgaing explicitly teaches in an embodiment using ceramic for the first substrate (paragraph 0035 “dielectric layer 116 can comprise… a ceramic”) and second substrate (paragraph 0035 “dielectric layer 125 can comprise… ceramic”).
.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 1 above, and further in view of Yoshihiko (JP 2003283239), hereinafter Yoshihiko.

 	Regarding claim 7 Kamgaing as modified does not disclose the chip antenna of claim 1, further comprising a spacer disposed between the first ceramic substrate and the second ceramic substrate.
	Yoshihiko discloses a spacer disposed between the first ceramic substrate and the second ceramic substrate (e.g., Fig 3, at 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing in accordance with the teaching of Yoshihiko regarding spacers between substrates in order to provide an antenna device suppressing electromagnetic wave losses by reducing the specific dielectric constant of the place between a feeding excitation element and a parasitic excitation element (Yoshihiko, abstract).



    PNG
    media_image4.png
    298
    320
    media_image4.png
    Greyscale


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 1 above, and further in view of Garcia (US 2016/0056544), hereinafter Garcia.

 	Regarding claim 8 Kamgaing as modified does not disclose the chip antenna of claim 1, further comprising a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
 	Garcia discloses a bonding layer disposed between the first ceramic substrate and the second ceramic substrate (paragraph 0008 “a first substrate, a second substrate bonded to the first substrate using a first adhesive layer”; and paragraph 0075 ”the substrates” can be made using “ceramic”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing as modified in accordance with the teaching of Garcia regarding bonding layers between substrates in order to integrally package antenna structures (Garcia, paragraph 0028).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 9 above, and further in view of Schefte et al., (US 6,114,998), hereinafter Schefte.

 `	Regarding claim 10 Kamgaing as modified does not explicitly disclose the chip antenna of claim 9, wherein a thickness of the second patch is equal to a depth of the groove.
 	Schefte discloses wherein a thickness of the second patch is equal to a depth of the groove (Fig. 2A, at 103 is the same thickness as layer 205).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing in accordance with the teaching of Schefte regarding having a thickness of the second patch is equal to a depth of the groove in order to  provide an antenna unit which can obtain a high antenna gain within the constraints of a portable radio unit's geometrical dimensions (Schefte, column 3, lines 26-28).
 	
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 9 above, and further in view of Yoshihiko (JP 2003283239), hereinafter Yoshihiko.

 	Regarding claim 16 Kamgaing as modified does not disclose the chip antenna of claim 9, further comprising a spacer disposed between the first ceramic substrate and the second ceramic substrate.
	Yoshihiko discloses a spacer disposed between the first ceramic substrate and the second ceramic substrate (e.g., Fig 3, at 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing in accordance with the teaching of Yoshihiko regarding spacers between substrates in order to provide an antenna device suppressing .

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing as applied to claim 9 above, and further in view of Garcia.

 	Regarding claim 17 Kamgaing as modified does not disclose the chip antenna of claim 9, further comprising a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
 	Garcia discloses a bonding layer disposed between the first ceramic substrate and the second ceramic substrate (paragraph 0008 “a first substrate, a second substrate bonded to the first substrate using a first adhesive layer”; and paragraph 0075 ”the substrates” can be made using “ceramic”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kamgaing as modified in accordance with the teaching of Garcia regarding bonding layers between substrates in order to integrally package antenna structures (Garcia, paragraph 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant has submitted via IDS an International Search Report – of record – which contains references considered relevant to the current matter. 

	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845